 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KHURAM RAJA,                                      No. 2: 19-cv-0051 MCE KJN P
12                       Petitioner,
13           v.                                         ORDER
14    STUART SHERMAN, et al.,
15                       Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 18, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 18, 2019, (ECF No. 20) are

28   ADOPTED in full;
                                                       1
 1         2. Respondent’s motion to dismiss (ECF No. 13) is GRANTED;

 2         3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 3   2253; and

 4         4. The Clerk of the Court is directed to close this case.

 5         IT IS SO ORDERED.

 6   Dated: February 4, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
